Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 1 of 46 PagelD 7590

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

RAYDEL ALVAREZ,

Petitioner,

Vv. Case No. 6:18-cv-583-Orl-28EJK

SECRETARY, DEPARTMENT OF
CORRECTIONS and ATTORNEY
GENERAL, STATE OF FLORIDA,

Respondents.
/

ORDER
_ THIS CAUSE is before the Court on Petitioner Raydel Alvarez’s Petition

for Writ of Habeas Corpus (“Petition,” Doc. 1), filed pursuant to
28 U.S.C. § 2254, Respondents’ Response to the Petition (Doc. 13), and
Petitioner’s Reply. (Doc. 21). For the reasons set forth below, the Petition is
denied.
I, PROCEDURAL HISTORY

Petitioner was charged by indictment with first-degree premeditated
murder with a firearm, Fla. Stat. § 782.04(1)(a) (Count One); armed burglary
of a dwelling while inflicting death, Fla. Stat. § 810.02(2)(b) (Count Two); three
counts of false imprisonment, Fla. Stat. § 787.02(1)(a) (Counts Three through

Five); and aggravated assault with a firearm, Fla. Stat. § 784.021(1)(a).
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 2 of 46 PagelID 7591

(Doc. 14-1 at 152.) On August 28, 2012, following a jury trial, Petitioner was
found guilty as charged on all counts (Doc. 14-1 at 741-46) and was sentenced
to a term of life in prison (Doc. 14-1 at 770-7 1). Petitioner appealed, and
Florida’s Fifth District Court of Appeal (“Fifth DCA”) affirmed his convictions
and sentences, per curiam. (Doc. 14-2 at 1532); Alvarez v. State, 135 So. 3d 294
(Fla. 5th DCA 2014).

Following the appeal, Petitioner filed a motion to correct illegal sentence,
pursuant to Rule 3.800, Florida Rules of Criminal Procedure. (Doc. 14-2 at
1536.) The motion was denied, and the Fifth DCA affirmed the denial, per
curiam. (Doc. 14-2 at 1542-44, 1546); Alvarez v. State, 163 So. 3d 1220
(Fla. 5th DCA 2015).

Petitioner then moved for post-conviction relief, pursuant to Rule 3.850,
Fla. R. Crim. P. (Doc. 14-3 at 13.) F ollowing an evidentiary hearing on four of
Petitioner's claims, the post-conviction court denied relief. (Doc. 14-3 at 175—
93, 14-6 at 3-107.) Petitioner appealed, and the Fifth DCA affirmed, per
curiam. (Doc. 14-6 at 278); Alvarez v. State, 237 So. 3d 357 (Fla. 5th DCA 2017).

Petitioner then filed the instant Petition for federal habeas relief,
pursuant to 28 U.S.C. § 2254. As the Court can resolve the entire petition on
the basis of the record, an evidentiary hearing is not warranted, See Schriro

uv. Landrigan, 550 U.S. 465, 474 (2007).
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 3 of 46 PageID 7592

II. LEGAL STANDARDS
A. Standard of Review Under the Antiterrorism Effective
Death Penalty Act
Pursuant to the Antiterrorism Effective Death Penalty Act (““AEDPA”),
a federal court may not grant federal habeas relief with respect to a claim
adjudicated on the merits in state court unless the adjudication of the claim:
(1) resulted in a decision that was contrary to, or
involved an unreasonable application of, clearly

established Federal law, as determined by the
Supreme Court of the United States; or

(2) resulted in a decision that was based on an
unreasonable determination of the facts in light
of the evidence presented in the State court
proceeding.

28 U.S.C. § 2254(d). The phrase “clearly established Federal law,”
encompasses only the holdings of the United States Supreme Court “as of the
time of the relevant state-court decision.” Williams v. Taylor, 529 U.S. 362, 412
(2000).

“[S]ection 2254(d)(1) provides two separate bases for reviewing state
court decisions; the ‘contrary to’ and ‘unreasonable application’ clauses

articulate independent considerations a federal court must consider.” Maharaj

vu. Sec’y for Dep’t of Corr., 432 F.3d 1292, 1308 (11th Cir. 2005). The meaning
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 4 of 46 PageID 7593

of the clauses was discussed by the Eleventh Circuit Court of Appeals in Parker

v. Head, 244 F.3d 831, 835 (11th Cir. 2001):

Under the “contrary to” clause, a federal court may
grant the writ if the state court arrives at a conclusion
opposite to that reached by [the United States
Supreme Court] on a question of law or if the state
court decides a case differently than [the United
States Supreme Court] has on a set of materially
indistinguishable facts. Under the “unreasonable
application” clause, a federal habeas court may grant
the writ if the state court identifies the correct
governing legal principle from [the United States
Supreme Court’s] decisions but unreasonably applies
that principle to the facts of the prisoner’s case.

Id. (quoting Williams, 529 U.S. at 412-13).

Even if the federal court concludes that the state court applied federal
law incorrectly, habeas relief is appropriate only if that application was
“objectively unreasonable.”! Jd. (quotation omitted).

Finally, under § 2254(d)(2), a federal court may grant a writ of habeas
corpus if the state court’s decision “was based on an unreasonable
determination of the facts in light of the evidence presented in the State court

Py

proceeding.” However, the state court’s “determination of a factual issue. . .

 

' In considering the “unreasonable application inquiry,” the Court must determine
“whether the state court’s application of clearly established federal law was objectively
unreasonable.” Williams, 529 U.S. at 409. Whether a state court’s decision was an
unreasonable application of law must be assessed in light of the record before the state
court. Holland v. Jackson, 542 U.S. 649, 652 (2004) (per curiam); see also Bell v. Cone,
935 U.S. 685, 697 n.4 (2002) (declining to consider evidence not presented to state court in
determining whether the state court's decision was contrary to federal law).

4
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 5 of 46 PagelID 7594

shall be presumed to be correct,” and the habeas petitioner “shall have the
burden of rebutting the presumption of correctness by clear and convincing
evidence.” 28 U.S.C. § 2254(e)(1); see also Parker, 244 F.3d at 835-36.

B. Standard for Ineffective Assistance of Counsel

In Strickland v. Washington, 466 U.S. 668 (1984), the United States
Supreme Court established a two-part test for determining whether a
convicted person is entitled to relief on the ground that his counsel rendered
ineffective assistance: (1) whether counsel’s performance was deficient and
“fell below an objective standard of reasonableness”; and (2) whether the
deficient performance prejudiced the defense. (Id. at 687-88). A court must
adhere to a “strong presumption that counsel’s conduct falls within the wide
range of reasonable professional assistance.” Id. at 689. “Thus, a court
deciding an actual ineffectiveness claim must judge the reasonableness of
counsel’s challenged conduct on the facts of the particular case, viewed as of
the time of counsel’s conduct.” (Id. at 690); see also Gates v. Zant, 863 F.2d
1492, 1497 (11th Cir. 1989) (“Strickland teaches that courts must judge the
reasonableness of the challenged conduct on the facts of the particular case,

viewed as of the time of the conduct.”).
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 6 of 46 PagelID 7595

III. ANALYSIS
A. Ground One
In Ground One, Petitioner claims the prosecutor’s comments? during
closing argument shifted the burden of proof in violation of his Fifth
Amendment due process rights. (Doc. 1 at 5-6.) Petitioner contends that the
prosecutor improperly
ridiculed the defense theory of how Petitioner’s DNA
was found on the t-shirt and how Pinero (alleged co-
defendant) set him up, and concluded .. . “If you
believe that’s what happened, find this man not guilty.
If you believe the evidence, I submit to you, you should
go no farther than the first line on each verdict form
and find this man guilty as charged.”
(id. at 5.) The defense did not object to the prosecutor’s comments at trial but
raised the issue as one of fundamental error on direct appeal. (Doc. 30-10 at
314; Doc. 14-2 at 1496-99.) The Fifth DCA affirmed his convictions and
sentences, per curiam. (Doc. 14-2 at 1532); Alvarez v. State, 135 So. 3d 294
(Fla. 5th DCA 2014).

In order to determine whether Petitioner is entitled to relief based on the

prosecutor’s comments, this Court must engage in a two-pronged analysis. The

 

* The Court notes that, although Petitioner poses the issue as one of the trial court
“denying petitioner’s motion for mistrial” (Doc. 1 at 5), the Court does not find — and
neither party provides a citation for — a motion for mistrial in the state record. Moreover,
Petitioner did not mention a motion for mistrial in his brief on direct appeal, but, instead,
raised the issue as one of the prosecution committing fundamental error by making
improper comments during closing argument. (Doc. 14-2 at 1496-99),

6
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 7 of 46 PageID 7596

Court must first decide “whether the prosecutor’s comments were improper;”
then “whether any comments found [to be] improper were so prejudicial as to
render the trial fundamentally unfair.” Davis v. Kemp, 829 F.2d 1522, 1526
(11th Cir. 1987). The trial is rendered fundamentally unfair if “there is a
reasonable probability that, but for the prosecutor’s offending remarks, the
outcome ... would have been different. ... [A] reasonable probability is a
probability sufficient to undermine confidence in the outcome.” Williams v.
Kemp, 846 F.2d 1276, 1283 (11th Cir. 1988) (citations and quotations omitted).
See also Drake v. Kemp, 762 F.2d 1449, 1458 (11th Cir. 1985).

The prosecutor's comments, taken in context, were not improper.
Throughout the State’s closing argument, the prosecutor detailed how the
evidence satisfied the required elements for conviction on the charged counts.
(See Doc. 30-10 at 149-208.) Defense counsel then argued that Petitioner was
not present at the crime scene, provided an alternative reason why Petitioner’s
DNA was found on a discarded shirt near the crime scene, and challenged the
credibility of co-defendant Pinero and the two surviving victims. (Doc. 30-10 at
215-86.) Counsel also argued that Pinero fabricated Petitioner’s involvement
in return for a reduced sentence and to protect someone he was afraid of.
(Doc. 30-10 at 242-51, 262-64, 283-84).

During the State’s rebuttal, the prosecutor addressed defense counsel’s

arguments and, again, highlighted evidence that supported conviction.

7
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 8 of 46 PagelID 7597

(Doc. 30-10 at 286-311). At the end, after arguing that the witnesses did not
misidentify Petitioner, the prosecutor attacked the plausibility of the defense
theory that Petitioner had been framed:

So, let’s talk about the only other possible way that
this could have happened. And that is the alleged
setup.

My. Pinero set Mr. Alvarez up in this case. He
had to somehow know that he was going to commit a
robbery, that there were going to be several different
people involved, but not Mr. Alvarez, but Mr. Alvarez
was going to be a friend of some of them.

So, I need to get some item of clothing of his that
I can get his DNA on and I can leave that at the scene,
Now, this is all in my mind because I haven't done any
of this stuff yet, don’t even know I’m going to commit
the robbery for another couple of months, but I’m
thinking about it.

So, okay. I get the call a couple of months later.
Now I’ve got the white T-shirt. I don’t know how
exactly I’ve got the DNA on it, but I did it. I snuck
DNA off of them, I collected a couple of his
handkerchiefs and got some snot and rubbed it all over
the T-shirt so now I’ve got the DNA on the T-shirt.

Let’s see now. I’ve got to have a warm body to
put in the white shirt, because I’m wearing a black
DEA shirt.

I can’t wear it, so I’ve got to find somebody else,
but I’d better find somebody that looks a lot like
Alvarez so that when the victims pick him out...
they'll mistakenly pick Alvarez because they’re really
looking at somebody else during the crime.
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 9 of 46 PageID 7598

So, I’ve got to find a stunt double for Mr. Alvarez
and then I’ve got to get another guy involved who is
also going to leave some DNA at the scene so the police
can go catch him, too.

And I’ve got to get some other people involved
and I’ve got to get some cellphones that don’t match
up. Okay, now I got the phone call. I’m going to jump
in my orange hummer, the perfect undercover vehicle
for a robbery.

Pm going to drive up to Brevard County where I
don’t even know where the hell I’m at. ’'m going to be
directed to a house I’ve never been to before. And wait
a second. While they go in, I’m sitting outside in the
driveway. I’m losing control over my setup here.

But somehow I’m going to pull it all off, and after
the robbery’s all done, and oh, crap, somebody shot the
guy. They weren’t supposed to do that. Now I’m going
to get to the Hummer, I’m going to get in there.

I don’t remember if I’m in the front or the back,
but I’m getting all of this stuff off of them, I’m tearing
the T-shirt off the guy that’s wearing the white T-shirt.
I'm getting my T-shirt off, ’m getting all the guns
together.

And as I drive down the road, only a quarter of
a mile away because I don’t want the cops to have to
work too hard, I’m going to throw it all onto the
roadway so it can be found later.

And then a couple months later when these
dumb cops finally figure out what’s going on, I'll
somehow know to call Alvarez and Valdes as the police
are coming to my house so that they can arrive a
couple minutes later.

If you believe that’s what happened, find this
man not guilty. If you believe the evidence, I submit

9
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 10 of 46 PagelD 7599

to you, you should go no farther than the first line on
each verdict form and find this man guilty as charged.

(Doc. 30-10 at 311-314.)

That argument was not improper. The argument was based on the
evidence presented at trial, which included co-defendant Pinero’s implication
of Petitioner (Doc. 30-8 at 267-85, 287-88, 293-99, 302-303), the two surviving
victims’ identification of Petitioner in photo lineups (albeit, after they both,
first, mistakenly identified a different person) (Doc. 30-6 at 326-31, 344-51,
353-54; Doc. 30-7 at 30-35, 37-49, 80-85: Doc 30-8 at 174-82, 210-12, 233-
37, 242), and Petitioner’s DNA on a white shirt that was found discarded on
the side of the road in an area near the crime scene with the murder weapon
and other related evidence (Doc. 30-8 at 8-13, 30-43, 51-53, 61-84; Doc. 30-9
at 357-60, 362-67).

The prosecutor’s argument was also consistent with the trial court’s
subsequent instructions. The trial court directed:

The Defendant has entered a plea of not guilty.
This means you must presume or believe the
Defendant is innocent.

The presumption stays with the Defendant as to
each material allegation in the information through
each stage of the trial unless it has been overcome by
the evidence to the exclusion of and beyond a

reasonable doubt.

To overcome the Defendant's presumption of
innocence, the State has the burden of proving the

10
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 11 of 46 PagelD 7600

crime with which the Defendant is charged was
committed and the Defendant is the person who
committed the crime. The Defendant is not required to
present evidence or prove anything.

.. . [I]f after carefully considering, comparing
and weighing all the evidence, there is not an abiding
conviction of guilt, or if having a conviction it is one
which is not stable but one which wavers and
vacillates, then the charge is not proved beyond every
reasonable doubt and you must find the Defendant not
guilty because the doubt is reasonable.

It is to the evidence introduced in this trial and
to it alone that you are to look for that proof. A
reasonable doubt as to the guilt of the Defendant may
arise from the evidence, conflict in the evidence or lack
of evidence.

If you have a reasonable doubt, you should find
the Defendant not guilty. If you have no reasonable
doubt, you should find the Defendant guilty.

(Doc. 30-11 at 29~31.)
Regarding how to weigh the evidence, the court instructed:

It is up to you to decide what evidence is reliable.
You should use your common sense in deciding which
is the best evidence and which evidence should not be
relied upon in considering your verdict.

You may find some of the evidence not reliable
or less reliable than other evidence. You should
consider how the witnesses acted as well as what they
said.

11
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 12 of 46 PagelD 7601

(Doc. 30-11 at 31.) The court instructed that the jury members “may rely upon
[their] own conclusion about [a] witness. A juror may believe or disbelieve all
or any part of the evidence or the testimony of any witness.” (Doc. 30-11 at 32.)
The court also explained a number of factors the jury should consider,
including whether a witness’s testimony “agree[d] with the other testimony
and other evidence in the case.” (Doc. 30-11 31-32.) Jurors are presumed to
follow their instructions, Richardson v. Marsh, 481 U.S. 200, 211 (1987), and
Petitioner has presented nothing to rebut that presumption.

The Due Process Clause of the Fourteenth Amendment prohibits a
criminal conviction “except upon proof beyond a reasonable doubt of every fact
necessary to constitute the crime.” In re Winship, 397 U.S. 358, 364 (1970).
When considered in the context of the prosecution’s entire closing argument
and the trial court’s subsequent instructions to the jury, the prosecutor did not
urge the jury to convict Petitioner merely if they did not believe his testimony.
Instead, throughout closing arguments, the prosecutor pointed out how the
evidence supported the elements of the charged offenses and how the evidence
was inconsistent with the theory asserted by the defense — that Petitioner was
not present during the crime. In the now-challenged final statement, the
prosecutor merely urged the jurors to find Petitioner guilty if they believed

that evidence.

12
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 13 of 46 PagelD 7602

Moreover, given the DNA evidence and the testimony of co-defendant
Pinero and the surviving victims, the prosecutor’s statement did not render the
trial fundamentally unfair; there is no reasonable probability that, but for the
prosecutor's statement, the outcome of the trial would have been different. See
Williams, 846 F.2d at 1283.

Because the Fifth DCA’s decision on this issue on direct appeal was not
contrary to, or an unreasonable application of, federal law or based on an
unreasonable determination of the facts, Ground One is denied.

B. Ground Two

In Ground Two, Petitioner claims that trial counsel erred by failing to
investigate Petitioner’s purchase of a 9-mm semi-automatic pistol that was
admitted as State’s Exhibit 137 at trial. (Doc. 1 at 7.) Petitioner claims that
the pistol was not connected with the November 19, 2007 offenses because it
was purchased after that date. (Doc. 1 at 7-8.) He argues the State improperly
used Pinero’s “false and misleading testimony” to connect the pistol to the
crime, that the State “denied [him] due process by failing to disclose the fact
that the 9-mm pistol was not in any way linked to the State’s case against
[him],” that Pinero’s testimony that the pistol “could” be the one used by Valdes
(a different co-defendant) was purely speculative, that the outcome of the trial

would have been different absent such testimony, and that the state post-

13
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 14 of 46 PagelD 7603

conviction court’s conclusion to the contrary constitutes an unreasonable
determination of the facts. (Id.).

Petitioner raised this argument as the first issue in his Rule 3.850
motion for post-conviction relief. (Doc. 14-3 at 17-24.) In denying the claim,
the post-conviction court explained:

At the time that the police were in Miami
arresting Pinero on January 10, 2008, the Defendant
drove to Pinero’s residence in a black pick-up truck
with Alejandro Valdes in the passenger’s seat. After
arresting the Defendant and Valdes for the charged
offenses, police seized a nine millimeter
semiautomatic gun from the glove compartment box in
front of where Valdes was seated.

At the beginning of the Defendants trial, the
defense moved in limine to exclude this nine
millimeter semiautomatic gun and testimony
regarding it. (See Exhibit “A,” pgs. 916-17). The State
argued at trial that Co-Defendant Alejandro Valdes
was the man wearing the black “DEA” t-shirt carrying
a semi-automatic gun in his waistband. In arguing the
motion in limine, Mr. McCarthy contended the semi-
automatic gun was “prejudicial because the jury might
infer some connection to Mr. Alvarez, which can’t be
dispelled because Mr. Valdes isn't here.”
(See Exhibit “A,” p. 918, lines 14-20). The Court
denied the defense’s motion in limine. (See Exhibit
“A,” p. 918, lines 24-25).

Prior to Sergeant Carlos Reyes being called to
testify regarding seizing the semi-automatic gun,
defense counsel moved again to exclude this evidence
and testimony “before the jury gets any wind of it.”
(See Exhibit “A,” pgs. 1640—44 ). Defense Attorney
McCarthy argued that the gun was more prejudicial
than probative. The State argued that even if this

14
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 15 of 46 PagelD 7604

semi-automatic gun was not used as part of the
charged crimes and that the semi-automatic gun that
was actually used was dumped somewhere else, the
Defendant was found in a vehicle with Valdes with a
semi-automatic weapon that was similar to the one
carried on November 19. At this juncture in the trial,
Judge Reinman ruled if Mr. Pinero testified that
Valdes carried a semi-automatic weapon similar to
this, then the judge would allow the exhibit in. (See
Exhibit “A,” p. 1652).

Nelson Pinero then testified that Alejandro
Valdes had a semi-automatic gun during the incident
on November 19, 2007. (See Exhibit “A,” pgs. 1734—
35). Pinero testified that the Defendant was carrying
a .357 revolver. (See Exhibit “A,” 17 33-34). Th[e] State
showed Pinero the semi-automatic gun found in the
glovebox and Pinero testified that it “could be” “the
same or a similar one to the one Mr. Valdes had on the
day in question.” (See Exhibit “A,” p. 1738, lines 16—
19). On cross-examination by defense counsel, Pinero
testified that during his proffer he said there were two
revolvers involved in the incident and he did not
mention a semi-automatic gun. (See Exhibit “A,”
p. 1906-07). Pinero testified that he never said
anything about the semi-automatic gun to the police

because they did not throw it away and it was a legal
gun. (See Exhibit “A,” p. 1969).

The State recalled Sergeant Carlos Reyes at the
Defendant’s trial and he testified that the Defendant
was driving a black pick-up truck with Alejandro
Valdes in the front passenger seat. Sergeant Reyes
testified that inside the glove compartment box was a
semiautomatic pistol (introduced as State’s Exhibit
137), and when police were collecting it, Valdes made
a “spontaneous comment when he saw that we had
collected it, saying, ‘That’s mine.’ ”

In the subject postconviction motion, the
Defendant alleges that defense counsel rendered

15
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 16 of 46 PagelD 7605

ineffective assistance for not investigating the
purchase of the semi-automatic gun (State’s Exhibit
#137) to establish that it was purchased after the date
of the offense, November 19, 2007, and therefore, was
not connected to charged crimes. The Defendant states
under oath in the subject postconviction motion, that
he told his defense counsel that he was the “actual
owner of the pistol, and that he had lawfully
purchased the firearm after the offense was alleged to
have occurred.” The Defendant asserts that “[a]
reasonable investigation would have shown that the
Defendant was the owner of the 9-mm pistol, .the
Defendant lawfully purchased the pistol from Florida
Gun Center after the date of the offense in question,
and the pistol was not associated with or linked to the
charged crimes.”

The bullet that killed Carlos Corcho was not
from a semiautomatic gun, but rather from a Smith
and Wesson revolver. (See Exhibit “A,” pgs. 2092,
2101-102). Even if the nine millimeter gun (State’s
Exhibit #137) had nothing to do with the charged
offenses, the Defendant was still found in a vehicle
with Valdes with a semi-automatic gun that
resembled the one used in this home invasion robbery.
If defense counsel had in fact done as the Defendant
now suggests that he should have, the outcome of the
trial would not have changed. The Defendant has
shown no prejudice. Showing that State’s Exhibit #137
was purchased after the crime in question and
belonged to the Defendant would have arguably
further incriminated the Defendant. If State’s Exhibit
#137 belonged to the Defendant (not Valdes) as the
Defendant now claims, this would have definitively
shown that the Defendant owned or possessed a
firearm similar to the one involved on November 19,
2007. The Defendant and/or his co-defendants could
have dumped or discarded the nine millimeter semi-
automatic gun that was actually used, and the
Defendant could have purchased the day after the
murder another nine millimeter semi-automatic gun

16
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 17 of 46 PagelD 7606

to replace it. Pinero’s trial testimony regarding seeing
a semi-automatic used in the offenses similar to the
one retrieved from the glove compartment box in a
vehicle that Defendant was driving would still have
been relevant even if that gun was in fact purchased
by the Defendant the day after the crime. (State’s
Exhibit #137). Furthermore, Valdes told police that
State’s Exhibit #137 belonged to him. Even if defense
counsel had shown that State’s Exhibit #137 was not
actually linked to the crime and the semi-automatic
gun belonged to the Defendant, not Valdes, this would
have also shown the lengths to which Valdes would
cover for the Defendant as his partner in crime who
committed Carlos Corcho’s murder.

(Doc. 14-3 at 182-85.) The Fifth DCA affirmed the denial, per curiam. (Doc. 14-
6 at 278); Alvarez v. State, 237 So. 3d 357 (Fla. 5th DCA 2017).

The state post-conviction court’s? decision was not contrary to, or an
unreasonable application of, federal law or based on an unreasonable
determination of the facts. Although the question before the Court is one of
ineffective assistance of counsel, the issue that underlies Ground
Two — whether or not evidence of the nine millimeter semi-automatic pistol
was admissible into evidence — is a question of state law, to which the Court
must defer unless the ruling affected the fundamental fairness of the trial.

See Estelle v. McGuire, 502 U.S. 62, 67 (1991) (“[I]t is not the province of a

 

° See Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018) (When presented with an appellate
court's per curiam affirmance, “the federal court should ‘look through’ the unexplained
decision to the last related state-court decision that does provide a relevant rationale” and
“presume that the unexplained decision adopted the same reasoning.”).

17
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 18 of 46 PagelD 7607

federal habeas court to reexamine state-court determinations on state-law
questions. In conducting habeas review, a federal court is limited to deciding
whether a conviction violated the Constitution, laws, or treaties of the United
States.”); Pinkney v. Secretary, DOC, 876 F.3d 1290, 1295 (11th Cir. 2017)
(quoting Alvord v. Wainwright, 725 F.2d 1282, 1291 (11th Cir. 1984)
(superseded by statute on other grounds)) (“[A]lthough ‘the issue of ineffective
assistance —- even when based on the failure of counsel to raise a state law
claim — is one of constitutional dimension,’ [the Court] ‘must defer to the
state’s construction of its own law’ when the validity of the claim
that ...counsel failed to raise turns on state law.”)); Sims v. Singletary,
155 F.3d 1297, 1312 (11th Cir. 1998) (“We will not grant federal habeas corpus
relief based on an evidentiary ruling unless the ruling affects the fundamental
fairness of the trial.”). “Additionally, such trial court errors are subject to the
harmless error analysis and will not be the basis of federal habeas relief unless
the error ‘had substantial and injurious effect or influence in determining the
jury’s verdict.’” Sims, 155 F.3d at 1312 (quoting Brecht v. Abrahamson,
507 U.S. 619, 623 (1998)).

Here, even if the trial court erred under state law, which the Court does
not decide, any such error was harmless. First, Pinero’s testimony about the
nine millimeter semi-automatic pistol (State’s Exhibit #137) was not plainly

false. Pinero did not testify that the pistol was the exact pistol carried by

18
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 19 of 46 PagelD 7608

Valdes during the crime. He testified merely that Valdes carried a semi-
automatic pistol during the crime and that the semi-automatic pistol shown to
him during direct examination, which was later admitted as
State’s Exhibit # 137, “could” be the same or a similar gun as the one Valdes
carried during the crime. (Doc. 30-8 at 285, 289.)

Second, although Petitioner claims that the jury could have viewed the
evidence of the semi-automatic pistol “as showing Petitioner’s bad character or
propensity to possess firearms” and that there is “a reasonable possibility that
the evidence of the firearm could have contributed to [his] conviction” (Doc. 21
at 6), his argument is not persuasive.

Petitioner cites to Agatheas v. State, 77 So. 3d 1232 (Fla. 2011), in
support of his position that he was prejudiced by the admission of the allegedly
unrelated semi-automatic pistol. (Doc. 21 at 9-10.) However, the facts are
distinguishable. 4 In Agatheas, the murder weapon was never recovered, and
the unrelated gun was found in the possession of the defendant. In the present
case, the State introduced forensic evidence that the bullet that killed victim
Carlos Corcho was not from a semi-automatic weapon, but from a Smith and

Wesson revolver. (Doc. 30-9 at 255-64, 266-68, 366.) The State also introduced

 

* Moreover, in Agatheas, the Florida Supreme Court determined the unrelated firearm
was inadmissible as a matter of purely state, not federal, law. When reviewing a section
2254 habeas Petition, this Court is “limited to deciding whether a conviction violated the
Constitution, laws, or treaties of the United States.” Estelle, 502 U.S. at 67.

19
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 20 of 46 PagelD 7609

into evidence a Smith and Wesson revolver, alleged to be the murder weapon,
that had the victim’s blood on it. (Doc. 30-9 at 255-64, 357-60, 362-66.) The
revolver was found on the side of a road near the crime scene in the same area
as a white shirt on which investigators found Petitioner’s DNA; that shirt
matched the description given by Pinero and the surviving victims of the shirt
Petitioner wore at the time of the crime. (Doc. 30-6 at 279-80: Doc. 30-7 at 30—
31; Doc. 30-8 at 8-13, 30-48, 52-538, 61-84, 280-81.) Pinero and the two
surviving victims also identified Petitioner as one of the perpetrators of the
armed burglary and the person who killed victim Carlos Corcho and described
the firearm carried by Petitioner as a revolver, not a semi-automatic firearm.
(Doc. 30-6 at 273, 283-84, 328-30, 347-51, 353-54; Doc. 30-7 at 30, 41-49; Doc.
30-8 at 267-85, 288, 293-99.) Further, testimony presented to the jury was
that the semi-automatic pistol belonged to co-defendant Valdes, not to
Petitioner. (Doc. 30-9 at 195.) Petitioner was not alleged to have owned or
possessed the semi-automatic pistol at any time during or after the crime, let
alone to have used it to murder the victim.

Given the substantial evidence admitted against Petitioner, the trial
court’s admission into evidence of the allegedly unrelated nine millimeter
semi-automatic pistol (State’s Exhibit #137) — which Pinero testified merely
could be the pistol carried by a different defendant who was not on trial with

Petitioner and which was not used to kill the victim — did not substantially or

20
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 21 of 46 PagelD 7610

injuriously influence the jury’s verdict. That is, even had the trial court ruled
differently based on the state law identified by Petitioner, the outcome would
not have changed.

Because Petitioner has not demonstrated that the alleged error affected
the fundamental fairness of the trial, he has not demonstrated prejudice from
the alleged error of trial counsel. Accordingly, the state court’s decision was
not contrary to, or an unreasonable application of, federal law or based on an
unreasonable determination of the facts. Ground Two is denied.®

C. Ground Three

In Ground Three, Petitioner claims trial counsel erred by failing to
investigate Petitioner’s cell phone records. (Doc. 1 at 10.) Petitioner states that
Detective Reyes collected three cell phones that belonged to him and co-
defendant Valdes; further, co-defendant Pinero testified that all of his
communications with Petitioner were by cell phone and that Petitioner called

him the morning of the crime. (Doc. 1 at 10-12.) Petitioner contends that trial

 

° To the extent that Petitioner argues post-conviction counsel erred by “fail[ing] to seek
and preserve evidence identified by Petitioner” that relates to grounds two, three, four,
five, six, seven and nine, and that he was, therefore, denied meaningful access to the
judicial process (Doc. 1 at 9), that argument does not entitle him to relief. “The Supreme
Court has long held that there is no constitutional right to counsel in post-conviction
proceedings, ... which necessarily means that a habeas petitioner cannot assert a viable,
freestanding claim for the denial of the effective assistance of counsel in such
proceedings.” Chavez v. Sec’y, Fla. Dep’t of Corr., 742 F.3d 940, 944 (11th Cir. 2014) (citing
Coleman v. Thompson, 501 U.S. 722, 752 (1991); 28 U.S.C. § 2261(e)).

21
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 22 of 46 PagelD 7611

counsel’s investigation would have shown that Petitioner owned the two cell

phones seized from him “and that both phones were in his actual possession on
November 19, 2007. In addition, the contents of the phone[s] would
show .. . that Petitioner did not contact Nelson Pinero on the date in question.”

(Doc. 1 at 11.) Petitioner additionally contends that records from Metro PCS

for the cell phones would have established Petitioner’s location on the date of

the crime. (/d.).

Petitioner raised this claim as the second issue in his Rule 3.850 motion

for post-conviction relief. (Doc. 14-3 at 24—29.) The state post-conviction court

denied relief, following an evidentiary hearing on the issue, and the Fifth DCA

affirmed the denial, per curiam. (Doc. 14-3 at 186-87; Doc. 14-6 at 278);
Alvarez v. State, 237 So. 3d 357 (Fla. 5th DCA 2017).
In denying relief, the post-conviction court explained:

At the evidentiary hearing on February 18,
2016, the cell phone records were not presented into
evidence, nor was a specific cell phone linked to the
Defendant. Defendant’s postconviction claim under
ground two was altogether unsupported and
speculation at best. Moreover, at trial, defense counsel
used the lack of cellphone information in a strategic
move that was to the Defendant’s advantage.
(See Exhibit “A,” p. 2467). The Court finds that ground
two fails because the Defendant did not meet his
burden of showing that counsel’s performance was
deficient, or that he was prejudiced as a result.

(Doc. 14-3 at 187.)

22
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 23 of 46 PagelD 7612

Contrary to Petitioner’s assertions, the post-conviction court’s decision is
supported by the record and is not contrary to, or an unreasonable application
of, federal law or based on an unreasonable determination of the facts. At trial,
Sergeant Reyes testified that he seized cell phones from the possession of
Petitioner, Pinero, and Valdes, but that the subscriber information for the
phones was associated with other people, not Petitioner, Pinero, or Valdes.
(Doc. 30-8 at 226-27.)

Moreover, as the state court noted, Petitioner did not present his cell
phone records at the evidentiary hearing; thus, he merely speculates that the
records would show he did not call Pinero the day of the crime and that he was
not present at the crime scene. See Tejada v. Dugger, 941 F.2d 1551, 1559 (11th
Cir. 1991) (holding that vague, conclusory, or speculative allegations cannot
support a claim of ineffective assistance of counsel).

Finally, trial counsel used the lack of cell phone records to assert, during
closing argument, that the police investigation was deficient and that
investigators failed to corroborate Pinero’s self-serving testimony with the cell
phone records of Petitioner and Valdes. (Doc. 30-10 at 263-64.) The Court does
not find trial counsel’s strategy so “patently unreasonable that no competent
attorney would have chosen it.” See Adams v. Wainwright, 709 F.2d 1443, 1445

(11th Cir. 1983).

23
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 24 of 46 PagelD 7613

Because Petitioner has not shown that the state court’s decision was
contrary to, or an unreasonable application of, federal law or based on an
unreasonable determination of the facts, Ground Three is denied.

D. Ground Four

In Ground Four, Petitioner claims that trial counsel erred by failing to
call Johanna Vazquez as a defense witness. He claims Ms. Vazquez was
available to testify at his trial with appropriate notice, that she would have
testified that Petitioner was with her on the day of the crime, and that she
contacted trial counsel prior to trial and informed counsel of her alibi
testimony. (Doc. 1 at 14-17.) He claims that, had her testimony been presented
to the jury, “the jury would have found her to be more credible than [Pinero]
who had an interest in the outcome of the trial” due to his plea deal. (Doc. 21
at 14.)

Petitioner attached to his Petition a sworn affidavit from Ms. Vazquez,
which he also included with his Rule 3.850 motion. (Doc. 3 at 137—38; Doc. 14-
3 at 123-24.) In the affidavit, Ms. Vazquez avers, in pertinent part:

Through my conversations with Mr. Perez[,
Petitioner’s initially retained trial counsel,] I learned
that the offense for which [Petitioner] was charged
was alleged to have occurred on November 19, 2007.
However, after thinking about this information,
I realized that [Petitioner] could not have been

involved in the alleged criminal activity because he
was with me on November 19th. I specifically recall

24
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 25 of 46 PagelD 7614

this day and the time I spent with [Petitioner] because
he was ill and November 19th was my dog, Finito’s,
birthday. After realizing this, I contacted Mr. Perez
and informed him of this information. In response,
Mr. Perez informed me that I would be used as a
witness with this information in the event the issue
went to trial.

Subsequently, due to financial reasons and
other issues, Mr. Perez and Attorney Mr. Kenneth N.
Weaver moved to withdraw from [Petitioner’s] case.
After this, the Office of the Public Defender was
assigned to represent [Petitioner], and Mr. George
McCarthy, Assistant Public Defender, was assigned as
his counsel of record.

I then contacted Mr. McCarthy and recounted
the same information to him that [Petitioner] could
not have been involved in the alleged crime because he
was with me on the 19th. In addition, I told Mr.
McCarthy that [Petitioner] had been staying with me
in my home during the previous three or four days due
to being ill with either a fever or a cold. But on
November 19th [Petitioner] was feeling better so we
spent the day at my family’s apartment relaxing and
celebrating Finito’s birthday with my parents. In
response, Mr. McCarthy told me that I would be a
witness in the event the issue went to trial. I then
provided Mr. McCarthy with the phone number of
where I could be reached and told Mr. McCarthy that
I would be available to testify should the issue go to
trial.

Based on this conversation, I expected to receive
a telephone call from Mr. McCarthy telling me
whether the case was going to trial, and where and
when I would be needed as a witness. However, I did
not receive a call from Mr. McCarthy. Instead, I
received a call just two days prior to [Petitioner’s] trial
from [a volunteer at the Brevard County Detention
Center] informing me of [Petitioner’s] trial date. But

25
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 26 of 46 PagelD 7615

because of the sudden short notice, I was unable to
attend [Petitioner’s] trial. I subsequently learned that
[Petitioner] was found guilty.

At all times, and with adequate notice, I would
have been available as a witness and would have
testified at [Petitioner’s] trial as to the facts stated in

this Affidavit.

(Doc. 3 at 137-88; Doc. 14-3 at 123-24.)

Petitioner raised this claim as the third issue in his Rule 3.850 motion.

(Doc. 14-3 at 30-833.)

Following an evidentiary hearing, the state post-

conviction court denied relief, explaining:

As his third ground for postconviction relief, the
Defendant alleges that his defense counsel was
ineffective for failure to call Johanna Vazquez as an
alibi witness. The Defendant alleges that Ms. Vazquez
would testify that the Defendant could not have been
involved in the November 19, 2007 home invasion
robbery because he was with her. The Defendant
alleges that he provided defense counsel with her
phone number and that with adequate notice she
would testify at the Defendant’s trial.
On March 22, 2011, Attorney George McCarthy filed a
Witness List on which Johanna Vazquez’s name was
listed. In her 2014 affidavit, Ms. Vazquez attested that
the Defendant was with her on November 19, 2007,
and that she would have testified if she had been
notified. She said she was contacted by someone who
volunteered at the Brevard County Detention Center
notifying her of the Defendant’s trial day to be held
two days later.

An evidentiary hearing was held on this ground
on February 18, 2016. Ms. Vazquez did not testify at
the postconviction evidentiary hearing. For the trial in
this case, the Defendant had the benefit of two

26
Case 6:18-cv-00583-JA-EJK Document 33 Filed.01/19/21 Page 27 of 46 PagelD 7616

seasoned and well experienced criminal defense
attorneys. Mr. George McCarthy had been practicing
in criminal law for twenty-five years, having handled
hundreds of jury trials and dozens of murder trials by
the time that he represented Mr. Alvarez, the
Defendant in this case. Mr. John Randall “Randy”
Moore had thirty-one years of criminal law experience,
also having handled hundreds of jury trials and dozens
of murder trials.

Mr. McCarthy, who this Court finds to be a
credible witness, testified that he was aware of Ms.
Vazquez at the time of trial and she had nothing
helpful to offer. Mr. McCarthy testified that the first
he learned about Ms. Vaquez’s purported alibi was
during these postconviction proceedings in 2016. Mr.
Moore testified that if Ms. Vazquez could have
provided an alibi for the Defendant as she outlined in
the 2014 postconviction affidavit, it would have been
important, but he was not aware of any such testimony
by Ms. Vazquez at the time of the Defendant’s trial in
2012. The Court finds based on the testimony that
defense counsel was aware of Ms. Vazquez, but her
testimony was not helpful to the defense at the time of
trial. The Court therefore finds that counsel’s
performance was not deficient, nor was the Defendant
prejudiced.

(Doc. 14-3 at 187-88.) The Fifth DCA affirmed the denial, per curiam. (Doc. 14-
6 at 278); Alvarez v. State, 237 So. 3d 357 (Fla. 5th DCA 2017).

The record supports the state court’s decision. Mr. McCarthy, one of
Petitioner’s trial attorneys, testified at the evidentiary hearing that he had
been in contact with Ms. Vazquez before trial and recalled that Ms. Vazquez
did not have anything to say that was helpful to the defense. (Doc. 14-6 at 35.)

He testified that the contents of Ms. Vazquez’s affidavit did not reflect the

27
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 28 of 46 PagelD 7617

conversations that he had with her prior to trial and that the affidavit was the
first he had heard that she could attest to Petitioner's whereabouts on the date
of the crime. (Doc. 14-6 at 38.) Mr. Moore, co-counsel for Petitioner at trial,
similarly testified at the evidentiary hearing that Mr. McCarthy was the
person who spoke with Ms. Vazquez and that, prior to the post-conviction
proceedings, he had not learned that Ms. Vazquez could provide alibi
testimony. (Doc. 14-6 at 87-88.) He affirmed that such testimony would have
been important and would absolutely have been testimony that he tried to
elicit at Petitioner’s trial if it had been known before trial. (Doc. 14-6 at 88.)

Petitioner argues that the testimony elicited from Mr. McCarthy and Mr.
Moore is refuted by the fact that the defense listed Ms. Vazquez as a potential
witness at trial. (Doc. 1 at 16.) That argument is not persuasive. Both Mr.
McCarthy and Mr. Moore were aware of Ms. Vazquez prior to trial and could
have added her name to the witness list for any number of reasons. The
presence of her name on the witness list does not indicate what the substance
of her testimony would have been.

Petitioner also argues that the substance of Ms. Vazquez’s testimony was
not refuted. Doe. 1 at 16.) However, as noted, both Mr. McCarthy and Mr.
Moore testified that the defense was aware of Ms. Vazquez and communicated

with her prior to trial, but that the post-conviction proceedings were the first

time they learned of her purported alibi testimony. Notwithstanding Ms.

28
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 29 of 46 PagelD 7618

Vazquez’s affidavit, the state court specifically found Mr. McCarthy’s
testimony (and therefore implicitly found Mr. Moore’s consistent testimony)
credible. “Determining the credibility of witnesses is the province and function
of the state courts, not a federal court engaging in habeas review. Federal
habeas courts have ‘no license to redetermine credibility of witnesses whose
demeanor has been observed by the state trial court, but not by them.’ ”
Consalvo v. Sec’y for Dep’t of Corr., 664 F. 3d 842, 845 (11th Cir. 2011) (quoting
Marshall v. Lonberger, 459 U.S. 422 (1983)). Petitioner has not demonstrated
clear and convincing evidence to overcome the presumption that the state post-
conviction court’s factual findings were correct. See 28 U.S.C. § 2254(e)(1).

The state court’s decision was not contrary to, or an unreasonable
application of, federal law or based on an unreasonable determination of the
facts. Ground Four is denied.

E. Ground Five

In Ground Five, Petitioner contends that trial counsel was ineffective
because counsel failed to call law enforcement agent Samantha Tipper-Booth
as a witness. (Doc. 1 at 17.) Petitioner claims that, through the testimony of
Ms. Tipper-Booth, trial counsel would have been able to lay a foundation for
the admission into evidence of three composite drawings. (Doc. 1 at 17.)
Petitioner believes the composites, which were based on descriptions from the

two surviving victims and which the victims gave high percentages of accuracy,

29
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 30 of 46 PagelD 7619

did not resemble Petitioner in any way. (Doc. 1 at 17-19.) He claims that the
victims’ later uncertainty when presented with his photograph is consistent
with his assertion that he was not present at the crime. (Doc. 1 at 19.)
Petitioner raised this claim as issue four in his Rule 3.850 motion.
(Doc. 14-3 at 33-36.) Following an evidentiary hearing, the post-conviction
court denied the claim, and the Fifth DCA affirmed the denial, per curiam.
(Doc. 14-3 at 188-89: Doc. 14-6 at 278); Alvarez v. State, 237 So. 3d 357 (Fla.

5th DCA 2017).
The post-conviction court explained:

As his fourth ground for postconviction relief,
the Defendant alleges that defense counsel was
ineffective for failure to call Samantha Tipper-Booth
as a defense witness and for not presenting competent
evidence to substantiate the defense strategy that the
in-court identification of the Defendant by Jennifer
Corcho and Elizabeth Hernandez was mistaken. An
evidentiary hearing was held on this claim on
February 18, 2016.

At trial, the defense argued that Jennifer Corcho
and Elizabeth Hernandez were mistaken when they
identified the Defendant as being involved in the
home-invasion robbery. (See Exhibit “A,” pgs. 2429-
2433, 2454-2464). At the evidentiary hearing, Mr.
Moore testified that a strategic decision was made not
to call Ms. Tipper-Booth because her testimony would
be more harmful than helpful to the defense.
Specifically, Mr. Moore testified that he believed the
composite resembled the Defendant and had Ms.
Tipper-Booth been a witness, the composite could have
been introduced[,] further incriminating the
Defendant. The Court finds that defense counsel

30
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 31 of 46 PagelD 7620

made a reasonable strategic decision not to call Ms.
Tipper-Booth and the Defendant was not prejudiced.

(Doc. 14-3 at 188-89.)

The record supports the state court’s decision. At the evidentiary
hearing, Mr. McCarthy, trial counsel, testified that one of the composite
sketches did not clearly eliminate Petitioner, and the defense team decided
that introducing them into evidence would just “muddy up” the identification
issue in the case. (Doc. 14-6 at 40-41.) Mr. Moore, co-counsel for the defense,
testified at the evidentiary hearing that he thought one of the composite
sketches resembled the Petitioner and that, of the surviving victims, “one was
70 percent sure that [the composite] accurately reflected Mr. Alvarez’s face and
that the other one was eighty percent.” (Doc. 14-6 at 89, 94.) He explained: “I
didn’t want the jury to hear that this picture which I thought looked like Mr.
Alvarez, although it was a composite, there was a strong certainty that that
was in fact a representation of Mr. Alvarez.” (Doc. 14-6 at 94.) Given the other
evidence of misidentification, Mr. Moore did not believe introducing the
composites would help Petitioner’s defense. (Doc. 14-6 at 89).

Petitioner has failed to demonstrate that no reasonable attorney would
have made the strategic decision that his trial counsel did with respect to
calling Samantha Tipper-Booth as a witness at trial. See White v. Singletary,

972 F.2d 1218, 1220 (11th Cir. 1992) (“The test has nothing to do with what

31
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 32 of 46 PagelD 7621

the best lawyers would have done. Nor is the test even what most good lawyers
would have done. We ask only whether some reasonable lawyer at the trial
could have acted, in the circumstances, as defense counsel acted at trial.”).

The state court’s decision was not contrary to, or an unreasonable
application of, federal law or based on an unreasonable determination of the
facts. Therefore, Ground Five is denied.

F. Ground Six

In Ground Six, Petitioner claims counsel erred by not moving to exclude
the testimony of Laura Wenz, a crime laboratory analyst at the Florida
Department of Law Enforcement, who testified concerning the presence of
Petitioner’s DNA on the white t-shirt found with other evidence of the crime.
(Doc. 1 at 21.) He claims the DNA was not relevant because nothing proved
that he wore the shirt on the day in question. (Doc. 1 at 23.)

Petitioner raised this claim as issue five in his motion for post-conviction
relief. (Doc. 14-3 at 37-41.) The post-conviction court denied the claim, and
the Fifth DCA affirmed the denial, per curiam. (Doc. 14-3 at 189—90;
Doc. 14-6 at 278); Alvarez v. State, 237 So. 3d 357 (Fla. 5th DCA 2017).

The post-conviction court explained:

Defendant alleges that his counsel was ineffective for
failure to move to exclude testimony from FDLE

analyst Laura Wenz regarding testing on the white
t-shirt that matched the Defendant’s DNA. The

32
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 33 of 46 PagelD 7622

Defendant failed to show that counsel’s performance
was deficient or that he was prejudiced.

At trial, Jennifer Corcho, Elizabeth Hernandez,
and Nelson Pinero identified the Defendant as the
person wearing a white t-shirt who killed Carlos
Corcho. The white t-shirt was located in an area on the
side of the roadway near the crime scene with other
distinctive items connected with the murder home
robbery including two revolvers, a black “DEA” t-shirt,
and zip ties. (See Exhibit “A,” pgs. 969, 970, 1026,
1038, 1050, 1058, 1095, 1112-1113, 1135, 1131~1345,
1352, 1458, 1487-88, 1499, 1501, 1511-18, 1567, 1729,
1745). Contrary to the Defendant’s assertion in the
subject postconviction motion, testing the white tshirt
was relevant to identification of the murderer in this
case. Therefore, counsel was not deficient for failure to
object or move in limine to exclude this
testimony/evidence. Even assuming arguendo that
counsel had objected or moved in limine, legally the
objection would have been overruled and the motion in
limine denied.

(Doc. 14-3 at 189-90.)

As with Ground Two, even though the question before the Court is one
of ineffective assistance of counsel, the issue that underlies
Ground Six—-whether or not the DNA evidence was relevant and
admissible — is a question of state law, and “federal habeas corpus relief [will
not be granted] based on an evidentiary ruling unless the ruling affects the
fundamental fairness of the trial.” Sims v. Singletary, 155 F.3d 1297, 1312

(11th Cir. 1998).

33
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 34 of 46 PagelD 7623

Under Florida law, relevance is defined as “evidence tending to prove or
disprove a material fact.” Fla. Stat. § 90.401. Evidence is relevant if it has “a
tendency to establish a fact in controversy or to render a proposition in issue
more or less probable.” Zabner v. Howard Johnson's Inc. of Fla., 227 So. 2d
543, 545 (Fla. 4th DCA 1969).6 The existence of Petitioner’s DNA on a
discarded shirt found with other items related to the crime, including the
murder weapon, tends to render the proposition that Petitioner was involved
in the crime more probable.? When viewed in connection with testimony that
the intruder wearing the white shirt was the one who killed the victim, the
existence of Petitioner’s DNA on the white shirt tends to render more probable
the proposition that Petitioner killed the victim. Therefore, Petitioner has not
established that the admission of the DNA evidence affected the fundamental

fairness of the trial.

 

6 The Court notes that this definition mirrors the federal definition. The Federal Rules of
Evidence provide that, “[e]vidence is relevant if: (a) it has any tendency to make a fact
more or less probable than it would be without the evidence; and (b) the fact is of
consequence in determining the action.” Fed. R. Evid. 401.

7 Petitioner’s argument that the evidence is prejudicial because Ms. Wenz testified that
she could not tell when or the order in which the DNA contributors wore the shirt is not
persuasive. The members of the jury were presented with Ms. Wenz’s testimony to that
effect (Doc. 30-10 at 24-25) and then weighed the evidence as they were instructed
(see, e.g., Doc. 30-11 at 31 (instructing the jury: “It is up to you to decide what evidence is
reliable. You should use your common sense in deciding which is the best evidence and
which evidence should not be relied upon in considering your verdict. You may find
some of the evidence not reliable or less reliable than other evidence.”)). See Richardson
v. Marsh, 481 US. 200, 211 (1987) (“[J]uries are presumed to follow their instructions.”).

34
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 35 of 46 PagelD 7624

Because the state court decided that any motion to exclude the
challenged evidence would have been denied, Petitioner cannot demonstrate
the deficient performance or prejudice required by Strickland. See Chandler
v. Moore, 240 F.3d 907, 917 (11th Cir. 2001) (counsel is not ineffective for
failing to raise a non-meritorious issue).

Petitioner also claims he was prejudiced because the prosecutor
improperly asserted in closing: (1) that the DNA profile shows Petitioner was
wearing the shirt on the date of the crime when he shot and killed the victim,
and (2) that Ms. Wenz testified the DNA showed Petitioner was a major
contributor and thus he was the last one to wear the incriminating shirt. (Doc.
1 at 22.).8

This argument is meritless. The prosecutor did not misconstrue the
evidence or mislead the jury. “The sole purpose of closing argument is to assist
the jury in analyzing the evidence. While a prosecutor may not exceed the
evidence in closing argument, he may state conclusions drawn from the
evidence.” United States v. Bailey, 123 F.3d 1381, 1400 (lith Cir. 1997)

Gnternal citations and quotation marks omitted). From the evidence presented

 

8 It does not appear that Petitioner raised this claim in the state court. (See Doc. 14-3 at 37-
41; Doc. 14-6 at 195-99.) Nonetheless, “[aJn application for a writ of habeas corpus may
be denied on the merits, notwithstanding the failure of the applicant to exhaust the
remedies available in the courts of the State.” See 28 U.S.C. § 2254(b)(2).

35
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 36 of 46 PagelD 7625

at trial, the prosecutor drew the conclusion that Petitioner was the person
wearing the shirt on the day of the crime and that Petitioner killed Mr. Corcho.

The prosecutor did not state that Ms. Wenz testified Petitioner was the
last one to wear the shirt. Instead, the prosecutor stated:

And I believe you'll recall the testimony of Laura
Wenz, our DNA lady from FDLE, who says that the
most recent person wearing the shirt generally would
be the one leaving the strongest trace, the major
contributor. And who was the major contributor in
fact, the only contributor on the fluorescent [area] on
the white t-shirt? The Defendant, Raydel Alvarez.

(Doc. 30-10 at 304 (emphasis added).)

Upon review, Ms. Wenz testified that a person who wore an item of
clothing the longest may leave more DNA than someone who wore the item for
a shorter period of time and that a person who wore the item of clothing more
often would leave more DNA, depending on how often the clothing was washed.
(Doc. 30-10 at 25-26.) She also testified that a number of things — such as UV
light, sunlight, heat, moisture, and chemicals — can cause DNA to degrade
and that if the clothing were laundered, she would not expect to find a complete
DNA profile on the clothing because detergents break down the DNA. (Doc. 30-
9 at 345; Doc. 30-10 at 48.) The prosecutor could reasonably construe from the
evidence that the most recent person wearing the shirt may leave the strongest

trace, given the shorter amount of time for circumstances to cause the DNA to

degrade.

36
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 37 of 46 PagelD 7626

In any event, the trial court instructed the jury that what the attorneys
said during closing arguments was not evidence and that the jury was to look
to the evidence alone for proof of guilt beyond a reasonable doubt. (Doc. 30-10
at 149; Doc. 30-11 at 30-31.) Thus, even if the prosecutor erred, given the other
evidence against Petitioner and the trial court’s instructions to the jury, the
prosecutor's statement was not so prejudicial as to render the trial
fundamentally unfair. See Williams, 846 F.2d at 1283; Davis, 829 F.2d at 1526.

The state court’s decision was not contrary to, or an unreasonable
application of, federal law or based on an unreasonable determination of the
facts. Ground Six is denied.

G. Ground Seven

Ground Seven also relates to DNA evidence on the white t-shirt.
Petitioner asserts counsel erred by failing to move to exclude evidence
concerning the fluorescent areas on the white t-shirt. He argues that Analyst
Wenz did not authenticate those areas and did not establish a chain of custody,
because she testified to only swabbing the t-shirt but portions of the t-shirt
were also cut. (Doc. 1 at 24-27.)

Petitioner raised this claim as issue six in his Rule 3.850 motion for post-
conviction relief. (Doc. 14-3 at 41-48.) The post-conviction court denied the

claim, explaining:

37
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 38 of 46 PagelD 7627

FDLE Crime Laboratory DNA Analyst Wenz
testified that she performed on the white t-shirt a test
that produces fluorescent reactions for bodily fluids.
(See Exhibit “A,” pgs. 2190-92, 2224-27). Ms. Wenz
testified that she found a fluorescent area that she was
able to test in addition to a swabbing of neck and
shoulder seams and the armpit areas. (See Exhibit
“A,” p. 2192). The Defendant asserts that his counsel
was ineffective for failure to object to Ms. Wenz’s
testimony or any questions concerning the t-shirt
because Wenz “failed to prove authentication of the
two fluorescent areas because she could not identify at
trial the material or substance that caused the two
fluorescent reactions.” The Defendant failed to fulfill
both prongs of Strickland. To be admissible, the State
did not have to prove the exact bodily fluid that caused
the chemical reaction on the t-shirt. Ms. Wenz
testified that it could be many types of bodily fluids,
including saliva and perspiration. (See Exhibit “A,”
p. 2192-2193).

Next, the Defendant alleges that his counsel was
ineffective for failure to object on the grounds that Ms.
Wenz did not establish the chain of custody of the cut-
out of removed sections of the t-shirt. Again, the
Defendant has failed to establish that counsel's
performance was deficient, or that he was prejudiced.
Ms. Wenz did not testify to portions of the t-shirt being
cut out prior to the DNA testing she performed. When
fabric is processed by FDLE for DNA, as part of that
process portions of the fabric (in this case, the
t-shirt) are cut to be DNA tested. (See Exhibit “A,”
pgs. 2191-92). Therefore, questioning regarding any
cutting of the t-shirt was irrelevant, because it was
DNA tested by Analyst Wenz. Furthermore, the
Defendant’s own expert testified that the Defendant’s
DNA was on the white t-shirt. The Defendant himself
admitted he owned the white t-shirt. The white t-shirt
was tested for DNA and defense expert Terry Melton
conceded that the Defendant’s DNA was on the white
t-shirt. (TT. 2074).

38
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 39 of 46 PagelD 7628

(Doc. 14-3 at 190-91.) The Fifth DCA affirmed the denial, per curiam.
(Doc. 14-6 at 278); Alvarez v. State, 237 So. 3d 357 (Fla. 5th DCA 2017).

As mentioned regarding Ground Six, the admissibility of evidence is a
matter of state law, on which habeas relief will not be granted unless an
erroneous ruling affects the fundamental fairness of the trial. Sims, 155 F.3d
at 1312. In this case, even if counsel erred by failing to object to the testimony
or by failing to move to suppress it, which the Court does not decide, Petitioner
has demonstrated no prejudice. The relevance of Petitioner's DNA on the white
shirt, which was found near other evidence related to the crime, was to prove
that Petitioner wore the shirt at some point in time or that the shirt was his.
Petitioner testified at trial that the shirt could be his and described it as one
that he wore at Pinero’s house after working on Pinero’s boat. (Doc. 30-10 at
77.) The defense’s own expert also testified that the mitochondrial DNA from
a hair collected from the back of the white t-shirt matched Petitioner’s
mitochondrial DNA. (Doc. 30-9 at 237-38.) Given the additional DNA evidence
on the white shirt and Petitioner’s admission that the white shirt could be his,
Petitioner has not established that the admission of the DNA evidence
analyzed by Ms. Wenz affected the fundamental fairness of the trial.

Petitioner also appears to argue that the State improperly claimed the

substance of the fluorescent area on the white t-shirt was definitively saliva or

39
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 40 of 46 PagelD 7629

mucus, rather than perspiration. (Doc. 1 at 25.) However, during closing
argument, the prosecution actually stated that Ms. Wenz found an area of
fluorescence on the white t-shirt that “was some kind of bodily fluid, saliva,
mucus, whatever,” and that the DNA matched Petitioner’s DNA. (Doc. 30-10
at 160-161.) The prosecutor then noted the testimony of the surviving
witnesses, who claimed the intruder who killed Mr. Corcho kept holding the
white shirt up to cover his face. The prosecutor deduced that the intruder
would “get whatever, spit, snot -- I don’t know -- something coming out of their
face, holding it up over there.” (Doc. 30-10 at 161.) The prosecutor’s comment
merely drew a conclusion from the evidence presented. See Bailey, 123 F.3d at
1400. This claim does not entitle Petitioner to relief.

The state court’s decision was not contrary to, or an unreasonable
application of, federal law or based on an unreasonable determination of the
facts. Ground Seven is denied.

H. Ground Nine

In Ground Nine, Petitioner contends that counsel was ineffective “for not
disclosing to [him the] material nature of Nelson Pinero’s allegations against
him[,] causing [him] to reject [the] State[’s] favorable pre-trial plea offer of 35
years.” (Doc. 1 at 29.) Petitioner alleges that the State conveyed, during jury
selection, a plea offer of 35 years’ imprisonment, but that, without consultation

with Petitioner, trial counsel rejected the plea offer. (Doc. 1 at 29.)

40
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 41 of 46 PagelD 7630

Petitioner raised this claim as issue eight in his Rule 3.850 motion for
post-conviction relief. (Doc. 14-3 at 49-51.) The post-conviction court denied
the claim following an evidentiary hearing, and the Fifth DCA affirmed the

denial, per curiam. (Doc. 14-3 at 192; Doc. 14-6 at 278); Alvarez v. State, 237

So. 3d 357 (Fla. 5th DCA 2017).
The post-conviction court explained:

As his eighth ground for postconviction relief,
the Defendant alleges that his trial counsel was
ineffective for not disclosing to him the material
nature of Nelson Pinero’s allegations against him
causing the Defendant to reject the State’s pre-trial
plea offer of thirty-five years in prison. The Defendant
alleges that the statements made by Pinero on
January 10, 2008 to Detective Reyes and on May 2,
2008, to the State Attorney’s Office were not made
available to the Defendant for his consideration prior
to rejecting the State’s thirty-five year plea offer. The
Defendant claims that defense counsel did not advise
the Defendant “of Nelson Pinero’s highly prejudicial
hearsay statement.” An evidentiary hearing was held
on this ground on February 18, 2016.

At the beginning of the trial, the record shows
that the Defendant rejected the State’s plea offer of
thirty-five (35) years in prison, followed by twenty (20)
years on probation. (See Exhibit “A,” p. 415). Mr.
McCarthy testified that he did discuss discovery in the
case with the Defendant prior to the Defendant’s
decision to reject the State’s plea offer. Mr. McCarthy
left the final decision as to whether to accept or reject
the State’s plea offer to the Defendant. The Court finds
credible Mr. McCarthy’s testimony that he reviewed
the evidence with the Defendant prior to Defendant’s
decision regarding the plea offer. The Court does not
find credible the Defendant’s testimony at the

41
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 42 of 46 PagelD 7631

evidentiary hearing. The Court notes that the
Defendant did not testify at the post-conviction
evidentiary hearing that he would have accepted the
State’s plea offer, albeit he made this representation
in the written postconviction motion. The Court finds
that counsel’s performance was not deficient and the
Defendant was not prejudiced.
(Doc. 14-3 at 192.)

The record supports the state court’s decision. During the evidentiary
hearing, Petitioner testified that defense counsel did not tell him about
Pinero’s allegations regarding the weapon found in the vehicle Petitioner was
driving the day of Petitioner’s arrest or the phone call Petitioner purportedly
made to Pinero the day of the crime. (Compare Doc. 14-6 at 81-82 with Doc. 30-
8 at 267-68; Doc. 30-9 at 190-91, 193, 195-96.) Petitioner stated that,
although defense counsel visited him in jail every six to eight months, counsel
did not mention that evidence. (Doc. 14-6 at 82.) He testified that
Mr. McCarthy conveyed the thirty-five year plea offer to him during trial and
that he turned it down because he did not know the strength of the State’s case.
(Doc. 14-6 at 81-82.)

However, Mr. McCarthy, lead trial counsel for Petitioner, testified that
he obtained copies of Pinero’s statement through discovery years before trial,
he would have shared that information with Petitioner, and the defense team

assumed Pinero would be a witness for the State at trial. (Doc. 14-6 at 43, 49—

50.) Mr. McCarthy testified that he also would have conveyed every plea offer

42
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 43 of 46 PagelD 7632

to Petitioner, including the plea offer that was extended during jury selection,
and that he always left the decision of accepting or rejecting the plea offer to
his clients. (Doc. 14-6 at 43-44, 60-62.) Review of the trial transcript reveals
that, on August 16, 2012, the parties put the plea offer on the record:

MR. MOORE: Judge, I have one short thing.

THE COURT: Yes, sir.

MR. McMASTER:I just wanted the record to reflect

that Mr.McCarthy and I have had continuing

discussions this morning about a potential plea.

An offer was conveyed of 35 years DOC followed
by 20 years probation. I believe Mr. McCarthy

conveyed that to his client and it was rejected.

I just wanted to make sure that the record was
clear.

MR. MOORE: Judge, all that is correct.
MS. BARRETT: Yes.
THE COURT: Okay. Thank you.

(Doc. 30-5 at 62-63.)

Petitioner claims the record, thus, contradicts trial counsel’s claim that
counsel discussed the plea offer, Pinero’s possible trial testimony, and the
strengths and weaknesses of the case before Petitioner rejected the plea offer.
He is mistaken. The record reveals merely that there had been ongoing plea

negotiations that day and that Petitioner ultimately rejected the offer made to

43
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 44 of 46 PagelD 7633

him when it was conveyed to him by trial counsel. This record provides no
information about the ongoing plea negotiation process or what evidence
counsel discussed or reviewed with Petitioner that day or in the years leading
up to trial. (See also Doc. 14-6 at 64.)

Petitioner bears the burden of overcoming a state court factual
determination by clear and convincing evidence. 28 U.S.C. § 2254(e)(1). Here,
Petitioner has presented no clear and convincing evidence to rebut the
presumption that the state court’s decision to credit counsel’s testimony was
correct. Accordingly, Petitioner has failed to demonstrate that the state court’s
decision was contrary to, or an unreasonable application of, federal law or
based on an unreasonable determination of the facts. Ground Nine is denied.

I, Ground Eight

Finally, in Ground Eight, Petitioner claims that, but for trial counsel’s
cumulative errors, there is a reasonable probability that the outcome of
Petitioner’s trial would have been different. However, since each of Petitioner’s
ineffective assistance of counsel claims has been found without merit,
Petitioner has not demonstrated cumulative error. See e.g., Morales v. Sec’y,
Fla. Dep’t Corr., 710 F. App’x 362, 365 (11th Cir. 2017) (“[W]e have rejected all

of the claims of error before us. There are, therefore, no errors to cumulate.”).

44
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 45 of 46 PagelD 7634

IV. CERTIFICATE OF APPEALABILITY

This Court should grant an application for certificate of appealability
only if Petitioner makes “a substantial showing of the denial of a constitutional
right.” 28 U.S.C. § 2253(c)(2). To make such a showing, “the petitioner must
demonstrate that reasonable jurists would find the district court’s assessment
of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.
473, 484 (2000); see also Lamarca v. Sec’y Dep’t of Corr., 568 F.3d 929, 934
(11th Cir. 2009). However, a prisoner need not show that the appeal will
succeed. Miller-El v. Cockrell, 537 U.S. 322, 337 (2008).

Petitioner has not demonstrated that reasonable jurists would find the
district court’s assessment of the constitutional claims and procedural rulings
debatable or wrong. Further, Petitioner has failed to make a substantial
showing of the denial of a constitutional right. Thus, the Court will deny
Petitioner a certificate of appealability.

V. CONCLUSION

Accordingly, it is ORDERED and ADJUDGED that:

1. The Petition for Writ of Habeas Corpus (Doc. 1) is DENIED, and
this case is DISMISSED with prejudice.

2. Petitioner is DENIED a certificate of appealability.

3. The Clerk of Court shall enter judgment in favor of Respondents

and close this case.

45
Case 6:18-cv-00583-JA-EJK Document 33 Filed 01/19/21 Page 46 of 46 PagelD 7635

    
  

DONE and ORDERED in Optando, Florida \on Ja ary _ /J_, 2021.

(Co — C
OHN ANTOONIL ~~
UNMTED STATES DISTRICT JUDGE

Copies furnished to:
Counsel of Record

Unrepresented Parties
OrIP-4 1/15

46

 
